Citation Nr: 0432819	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  95-18 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan



THE ISSUES

1.  Entitlement to service connection for a claimed right 
shoulder disorder.  

2.  Entitlement to service connection for a claimed left 
shoulder disorder.  



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from August 15, 1968 to 
October 3, 1968.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a November 1994 rating decision of the RO.  

In April 1997, the Board remanded this case to the RO for 
further development of the evidence.  

In December 2001, the Board determined that new and material 
evidence to reopen the claim of service connection for a 
right shoulder disability had been received and remanded the 
case for further development.  



FINDINGS OF FACT

1.  The veteran was initially found to be suffering from 
right thoracic outlet syndrome manifested by intermittent 
obliteration of the right radial pulse due to a congenital 
anomaly involving the first rib and the right clavicle 
shortly after entering service.  

2.  The veteran is not shown to have suffered an injury to 
his left shoulder during his brief period of service.  

3.  The veteran did not manifest symptoms or findings 
reflective of an acquired left shoulder disorder during 
service.  

4.  The veteran currently is shown as likely as not to have 
the residuals of right thoracic outlet syndrome that had its 
clinical onset during service.  

5.  The veteran currently is not shown to have left shoulder 
disability due to any event or incident in service.  



CONCLUSIONS OF LAW

1.  The veteran's right shoulder disability manifested by the 
residuals of thoracic outlet syndrome is due the disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
5107, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  

2.  The veteran is not shown to have a left shoulder 
disability due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

At the outset, the Board notes that the veteran was apprised 
of the relevant aspects of VCAA by letter dated in February 
2001, after initial RO consideration of his claim in March 
2002.  See Pelegrini v. Principi, 16 Vet. App. 259 (2004); 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004).  Any timing deficiency is harmless error as will be 
outlined below.

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains evidence regarding the scope of notice to 
which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim of service connection for 
right and left shoulder disabilities.  

The Board is unaware of, and the veteran has not identified, 
any additional evidence which is necessary to make an 
informed decision on these issues.  Thus, the Board believes 
that all relevant evidence which is available has been 
obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf including presenting evidence at a hearing at 
the RO.  

Further, by the February 2001 letter, and May 2001 and 
November 2003 supplemental statements of the case, he and his 
representative have been notified of the evidence needed to 
establish the benefits sought, and via those documents, he 
has been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action with respect to the claim of service connection for a 
left shoulder disability would only serve to burden VA with 
no foreseeable benefits flowing to the veteran.  

In light of the favorable action taken hereinbelow with 
respect to claim of service connection for the right shoulder 
disability, further discussion of VCAA is not required.  


Factual Background 

A careful review of the service medical records shows that 
they are silent with respect to left shoulder condition.  

The service medical records do reflect that the veteran 
complained of having right shoulder pain, and costoclavicular 
syndrome was initially diagnosed.  A Medical Board Report 
reflected that, following examination, a diagnosis of 
congenital deformity, first rib and right clavicle, was made.  

A private February 1969 medical report indicated that the 
veteran was discharged due to right scalenus anticus syndrome 
or right thoracic outlet syndrome, probably due to "racing 
during boot camp."  

A March 1969 VA examination report reflected a diagnosis of 
right thoracic outlet syndrome.  

Following a period of VA hospitalization in March and April 
1969, right thoracic outlet syndrome was diagnosed.  

In June 1994, a diagnosis of right shoulder pain was noted.  

On an August 1995 private medical examination, the examiner 
noted the veteran's shoulder range of motion to be virtually 
nonexistent on the right due to muscle spasm and pain.  There 
was considerable supraclavicular tenderness over both deltoid 
and trapezius muscles.  The examiner opined that he did not 
think that the veteran suffered from thoracic outlet 
syndrome.  

A private medical examination report dated in April 1996 
reflected an impression of right reflex sympathetic dystrophy 
following a "trampling episode" in service and reported 
that none of the veteran's right shoulder conditions predated 
service.  

The veteran was afforded a VA vascular examination in August 
1999.  While the examiner concluded that the right shoulder 
pain appeared to be neurologic, not vascular, in origin, that 
an earlier diagnosis of thoracic outlet syndrome was ruled 
out, and that a diagnosis of reflex sympathetic dystrophy was 
being entertained.  

The examiner noted that the veteran had related a history of 
having suffered an injury in a trampling incident in service.  
The examiner opined that the veteran had suffered blunt 
trauma to the right brachial plexus in service and that his 
current symptoms were directly related to this event.  He 
added that there was no evidence of a congenital or acquired 
anatomic defect.  

On October 2003 VA medical examination report, the examiner 
stated that he had reviewed the entire record in conjunction 
with his examination of the veteran.  The examiner noted that 
the veteran fell and hit his right shoulder against concrete 
in 1968.  

Over the next twelve hours, he experienced pain and numbness 
from the elbow to the fingertips.  No clear diagnosis was 
provided after a visit to a Naval Hospital.  In 1970, the 
veteran underwent right shoulder surgery.  Since 1977, no 
significant changes in the right shoulders occurred.  In the 
mid 1990's, reflex sympathetic dystrophy (RSD) was diagnosed.  

On physical examination, the examiner noted scars over the 
right and left shoulders.  There was no shoulder muscle 
atrophy, bilaterally.  The upper extremities had normal hair 
growth, and there was no skin atrophy, temperature 
differences or discoloration of the fingers.  The upper arm 
had normal sensation, bilaterally.  There was normal right 
shoulder strength, although the veteran complained of pain.  

The range of motion in the shoulders, elbows, wrists and 
fingers was normal, bilaterally.  There was no skin atrophy, 
hair loss or muscle atrophy.  

The examiner opined that it was unlikely that the veteran 
suffered from RSD as he had full right shoulder range of 
motion.  An X-ray study of the shoulders revealed normal 
shoulders and hands other than a post-service finger 
amputation.  


Law and Regulations 

The issue before the Board involves a claim of service 
connection.  The applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
testify as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

The Court has indicated that in the absence of proof of a 
present disability, there can be no valid claim for service 
connection; an appellant's belief that he or she is entitled 
to some sort of benefit simply because he or she had a 
disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2003).  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Discussion

With respect to the left shoulder, no injury, treatment, or 
disease was shown in service.  After service, the veteran 
underwent left shoulder surgery as evidenced by his left 
shoulder scar.  However, on October 2003 VA medical 
examination, no present left shoulder disability due to an 
event or incident in service was shown.  

In the absence of a present disability, service connection 
cannot be granted.  38 C.F.R. § 3.303; Gilpin, supra.  As 
such, service connection for a left shoulder disability is 
denied.  

With respect to the right shoulder, there is some indication 
of an injury during service.  In addition, in its recent and 
most comprehensive review of the record, the Board finds that 
the veteran currently suffers from the residual disability 
due to RSD.  Given this present disability, service 
connection for a right shoulder disability manifested by RSD 
is granted.  

The evidence of record clearly establishes the initial 
clinical onset of right thoracic outlet syndrome in service.  
He was also found to have a congenital cervical rib that 
clearly existed prior to service.  However, the evidence does 
not serve to establish that the thoracic outlet syndrome 
unequivocally existed prior to service.  

It is quite clear from the VA treatment records that the 
veteran continued to have problems with right thoracic outlet 
syndrome after service.  He apparently underwent corrective 
surgery in 1970, but obtained no relief.  

While the recent VA examination did not state whether he was 
suffering from the thoracic outlet syndrome, other medical 
evidence does shows as likely as not that he has residual 
disability manifested by chronic pain due to the thoracic 
outlet syndrome that was clinically manifested for the first 
time during service.  

By extending the benefit of the doubt to the veteran, service 
connection for the residuals of thoracic outlet syndrome is 
warranted.  



ORDER

Service connection for a right shoulder disability manifested 
by the residuals of thoracic outlet syndrome is granted.  

Service connection for a left shoulder disorder is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



